DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veda et al. (US 2017/0155253 A1).
Regarding claim 1, Veda teaches a method of centrally controlling power use by machines in a mining environment, comprising: ([0002] "Other embodiments relate to control systems fir power distribution grids, especially local power distribution grids such as in a mine or manufacturing facility." [Title] "Method") identifying a set of electrical machines that are configured to operate simultaneously during a time period to perform mining operations in the mining environment; for each electrical machine in the set, retrieving a power requirement for the time period; determining, based on the power requirements for each of the electrical machines, a predicted power usage during the time period for the set of electrical machines; ([0008] "The control signals are generated based at least in part on a load cycle profile of one or more electric machines (e.g., loads other than the charging stations) electrically coupled to the power distribution grid. The load cycle profile may include information of one or more times (e.g., time periods, or time of day) when the electric machines are scheduled to draw electrical power from the power distribution grid, and the expected or designated magnitude(s) of the electrical power to be drawn at those times. Alternatively or additionally, the load cycle profile may include information of how much power the one or more electric machines are expected to draw from the power distribution grid when the one or more electric machines are operational.") comparing the predicted power usage for the set of electrical machines with a threshold power usage ([0066] "(It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.)"); and if the predicted power usage exceeds the threshold power usage, using a power supply controller to restrict a supply of power to one or more electrical machines in the set of electrical machines so that an actual power usage during the time period does not exceed the threshold power usage ([0066] "For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration.").
Regarding claim 7, Veda teaches the method of claim 1 wherein the set of electrical machines that are to operate simultaneously is determined by accessing a schedule dossier identifying electrical machines that are to operate during one or more time periods ([0066] "In an embodiment, the load cycle profile 406 includes first information of one or more times (time of day, and/or time period or duration) when the one or more electric machines are scheduled to draw electrical power from the power distribution grid and one or more magnitudes of the electrical power to be drawn by the one or more electric machines from the power distribution grid at the one or more times.").
Regarding claim 8, Veda teaches the method of claim 1 wherein the power requirement for each electrical machine is retrieved from a power demand database populated with: a listing of electrical machines used for mining operations in the mining environment and information on power use by the electrical machines in the listing ([0066] "In an embodiment, the load cycle profile 406 includes first information of one or more times (time of day, and/or time period or duration) when the one or more electric machines are scheduled to draw electrical power from the power distribution grid and one or more magnitudes of the electrical power to be drawn by the one or more electric machines from the power distribution grid at the one or more times." As a part of the machine load schedule, a list of the machines is necessarily present.  If you have the magnitude of power to be drawn by each machine, you also have a list of every machine.).
Regarding claim 9, Veda teaches the method of claim 8 wherein the information on power use in the power demand database indicates power use for one or more operations of one or more electrical machines in the listing of electrical machines ([0066] "In an embodiment, the load cycle profile 406 includes first information of one or more times (time of day, and/or time period or duration) when the one or more electric machines are scheduled to draw electrical power from the power distribution grid and one or more magnitudes of the electrical power to be drawn by the one or more electric machines from the power distribution grid at the one or more times.").
Regarding claim 10, Veda teaches the method of claim 9 wherein power is restricted to one or more, but not all, operations of the electrical machines selected to have power restricted thereto ([0066] "For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration." Charging may be suspended, but detaching, etc. may not be restricted.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veda in view of Mohagheghi et al. "Managing Industrial Energy Intelligently" IEEE Industry Applications Magazine, 2014.
Regarding claim 2, Veda teaches the method of claim 1, but does not explicitly teach wherein the one or more electrical machines to which power is restricted are selected based on predetermined relative priorities for the electrical machines in the set.
Mohagheghi does teach wherein the one or more electrical machines to which power is restricted are selected based on predetermined relative priorities for the electrical machines in the set (pg. 57 col. 2 ¶ 4 "The offline ranking analysis (ORA) module is designed to prioritize the existing workstations as candidates for demand reduction. The module performs the ranking based on the information received on the classification of the workstations, critical performance requirements, and process interrelations.").
Veda and Mohagheghi are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda and Mohagheghi before him or her, to modify Veda to include power priority as taught by Mohagheghi.
The suggestion/motivation for doing so would have been Mohagheghi pg. 54 col. 1 ¶ 2 "Successful deployment of a DR program can lead to substantial financial benefits. A 2006 study requested by the U.S. Federal Energy Regulatory Commission reported that a moderate amount of DR could have saved about US$7.5 billion annually by 2010 [3]. These benefits can be extended to both the utility and customers, which is why DR is becoming an integral part of the smart grid paradigm." DR is demand reduction.
Regarding claim 3, Veda in view of Mohagheghi teaches the method of claim 2, and Veda teaches a listing of electrical machines used for mining operations in the mining environment ([0066] "In an embodiment, the load cycle profile 406 includes first information of one or more times (time of day, and/or time period or duration) when the one or more electric machines are scheduled to draw electrical power from the power distribution grid and one or more magnitudes of the electrical power to be drawn by the one or more electric machines from the power distribution grid at the one or more times." As a part of the machine load schedule, a list of the machines is necessarily present.  If you have the magnitude of power to be drawn by each machine, you also have a list of every machine.). Veda does not explicitly teach wherein the predetermined relative priorities for one or more electrical machines in the set are retrieved from a priority database populated with an indication of precedence to be accorded to each electrical machine in the listing in case power is to be selectively apportioned.
Mohagheghi does teach wherein the predetermined relative priorities for one or more electrical machines in the set are retrieved from a priority database populated with an indication of precedence to be accorded to each electrical machine in the listing in case power is to be selectively apportioned (pg. 58 col. 1 ¶ 1 "The objective of this submodule is to categorize the various loads and workstations based on their priority for the completion of different processes. Examples of classes can be critical, base, short duration, noncritical and time-flexible, and load with long startup time. The workstations that are classified as noncritical and time-flexible are natural candidates for a higher priority of demand reduction.").
Regarding claim 4, Veda in view of Mohagheghi teaches the method of claim 3, and Veda teaches power is restricted to one or more operations of one or more electrical machines if the predicted power usage exceeds the threshold power usage ([0066] "For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration."). Veda does not explicitly teach the priority database is further populated with precedence to be accorded to one or more operations of one or more electrical machines.
Mohagheghi does teach the priority database is further populated with precedence to be accorded to one or more operations of one or more electrical machines (pg. 58 col. 1 ¶ 1 "The objective of this submodule is to categorize the various loads and workstations based on their priority for the completion of different processes. Examples of classes can be critical, base, short duration, noncritical and time-flexible, and load with long startup time. The workstations that are classified as noncritical and time-flexible are natural candidates for a higher priority of demand reduction.").
Regarding claim 5, Veda in view of Mohagheghi teaches the method of claim 4, but Veda does not explicitly teach wherein the one or more operations includes a startup operation of an electrical machine.
Mohagheghi does teach wherein the one or more operations includes a startup operation of an electrical machine (pg. 55 col. 1 ¶ 2 "The system proposed will investigate the various operational constraints of the industrial process as well as the interrelations of the workstations to one another to determine whether there are loads/workstations within the plant that could potentially be curtailed. This information can then be used by the operator or any other DR client to make a comply/opt out decision during a utility-initiated DR event." Priority can be set or changed by a variety of factors with the goal of reducing power demand to the most profitable level. As shown by Veda, startup can cause large current spikes [0006], and it is desirable to keep power use below a threshold [0066].  In order to avoid a large current spike at startup which may exceed the threshold power, it would be obvious to prioritize a machine that is already running over one that is not running, thereby avoiding an unnecessary startup current spike.).
Regarding claim 6, Veda in view of Mohagheghi teach the method of claim 3, but Veda does not teach wherein precedence to be accorded to one or more electrical machines is conditional, such that an electrical machine is accorded: a first priority level if a condition is satisfied; and otherwise, a second priority level that is lower than the first priority level.
Mohagheghi does teach wherein precedence to be accorded to one or more electrical machines is conditional, such that an electrical machine is accorded: a first priority level if a condition is satisfied; and otherwise, a second priority level that is lower than the first priority level (pg. 58 col. 1 ¶ 5 "The real-time ranking modification (RTRM ) module updates the rankings determined at the ORA based on the information on maintenance scheduling, crew management, and other daily production requirements. This module is expected to receive updated information on a regular basis; therefore, it can reflect the latest operational requirements of the plant. The following submodules exist within the RTRM : maintenance scheduling, crew schedule, inventory analysis, daily production requirements.").
Regarding claim 11, Veda teaches the method of claim 1 further including the step of retrieving a current or predicted status of an electrical machine in the mining environment ([0039] "The control unit 328, through the load assessment block 346, is configured to determine the actual or expected load on the power distribution grid 312 as a result of the starting up, shutting down, and/or continued operation of mining equipment or other electric machines, as well as whether the power supplied by the grid 312 is capable of adequately meeting the load requirements. In particular, in embodiments, the control unit 328 is configured to conduct a real-time load assessment in dependence upon a plurality of load assessment parameters. The load assessment parameters may include one or more of a measured voltage, current, power, and/or frequency of the electrical supply from the distribution grid 312, historical load data, and/or a network model."), but Veda does not explicitly teach wherein the one or more electrical machines to be restricted are selected based on at least one of the current or predicted status of the electrical machine.
Mohagheghi does teach wherein the one or more electrical machines to be restricted are selected based on at least one of the current or predicted status of the electrical machine (pg. 58 col. 1 ¶ 5 "The real-time ranking modification (RTRM ) module updates the rankings determined at the ORA based on the information on maintenance scheduling, crew management, and other daily production requirements. This module is expected to receive updated information on a regular basis; therefore, it can reflect the latest operational requirements of the plant. The following submodules exist within the RTRM : maintenance scheduling, crew schedule, inventory analysis, daily production requirements." By modifying the original ranking based on real time data, the restricted machine selection is based on the current or predicted state.).
Regarding independent claim 14, Veda teaches A method of centrally controlling power usage in a mining environment, comprising: ([0002] "Other embodiments relate to control systems fir power distribution grids, especially local power distribution grids such as in a mine or manufacturing facility." [Title] "Method") receiving a request to run a first electrical machine during a time period to perform one or more mining operations in the mining environment ([0008] Scheduling the power draw from machines is requesting to run the machines during the scheduled period.); identifying a set of one or more other electrical machines scheduled or anticipated to also run during the same time period; accessing a power demand database to identify power requirements for the first electrical machine and the set of other electrical machines; determining a predicted power usage for the time period based on the power requirements for the first electrical machine and the set of other electrical machines ([0008] "The control signals are generated based at least in part on a load cycle profile of one or more electric machines (e.g., loads other than the charging stations) electrically coupled to the power distribution grid. The load cycle profile may include information of one or more times (e.g., time periods, or time of day) when the electric machines are scheduled to draw electrical power from the power distribution grid, and the expected or designated magnitude(s) of the electrical power to be drawn at those times. Alternatively or additionally, the load cycle profile may include information of how much power the one or more electric machines are expected to draw from the power distribution grid when the one or more electric machines are operational."); comparing the predicted power usage with a threshold power usage for the mining environment, the threshold power usage corresponding with a maximum desired power usage during the time period ([0066] "(It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.)"); and using a power supply controller to restrict power to one or more electrical machines in the mining environment to prevent an actual power usage in the mining environment from exceeding the threshold power usage during the time period ([0066] "For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration."). Veda does not explicitly teach restricting power to one or more lower-priority electrical machine and if the predicted power usage exceeds the threshold power usage: accessing a priority database to compare priorities for the first electrical machine and the set of other electrical machines;
Mohagheghi does teach restricting power to one or more lower-priority electrical machines (pg. 61 col. 1 ¶ 3 "Starting from the top-priority workstations provided in Table 6, the financial evaluation module in Figure 3 can determine the amount of load reduction achieved and the revenue lost if the recommended workstations are shut down sequentially and compare it with the DR incentives (or the possible penalties).") and if the predicted power usage exceeds the threshold power usage: accessing a priority database to compare priorities for the first electrical machine and the set of other electrical machines (pg. 57 col. 2 ¶ 2 "The DR module determines a list of candidate loads that can be reduced or shut down. The output of this module is based on a ranking analysis of the workstations subject to operational constraints of the plant.").
Veda and Mohagheghi are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda and Mohagheghi before him or her, to modify Veda to include power priority as taught by Mohagheghi.
The suggestion/motivation for doing so would have been Mohagheghi pg. 54 col. 1 ¶ 2 "Successful deployment of a DR program can lead to substantial financial benefits. A 2006 study requested by the U.S. Federal Energy Regulatory Commission reported that a moderate amount of DR could have saved about US$7.5 billion annually by 2010 [3]. These benefits can be extended to both the utility and customers, which is why DR is becoming an integral part of the smart grid paradigm." DR is demand reduction.
Regarding claim 15, Veda in view of Mohagheghi teaches the method of claim 14, but Veda does not explicitly teach further including the steps of: receiving an override command for an electrical machine to which power is restricted; and using the power supply controller to permit power to the electrical machine for which an override command is received.
Mohagheghi does teach further including the steps of: receiving an override command for an electrical machine to which power is restricted (pg. 58 col. 1 ¶ 2 "This submodule may override the decision by the ORA because workstations that are required to be operational will not be considered for demand reduction even if the ranking—determined in the previous step—is high."); and using the power supply controller to permit power to the electrical machine for which an override command is received (pg. 57 col. 2 ¶ 2 "The DR module determines a list of candidate loads that can be reduced or shut down. The output of this module is based on a ranking analysis of the workstations subject to operational constraints of the plant.").
Regarding claim 16, Veda in view of Mohagheghi teach the method of claim 14, but Veda does not teach wherein one or more priorities for one or more electrical machines are conditional such that an electrical machine is accorded: a first priority level if a condition is satisfied; and a second priority level that is lower than the first priority level if the condition is not satisfied.
Mohagheghi does teach wherein one or more priorities for one or more electrical machines are conditional such that an electrical machine is accorded: a first priority level if a condition is satisfied; and a second priority level that is lower than the first priority level if the condition is not satisfied (pg. 58 col. 1 ¶ 5 "The real-time ranking modification (RTRM ) module updates the rankings determined at the ORA based on the information on maintenance scheduling, crew management, and other daily production requirements. This module is expected to receive updated information on a regular basis; therefore, it can reflect the latest operational requirements of the plant. The following submodules exist within the RTRM : maintenance scheduling, crew schedule, inventory analysis, daily production requirements." The ranking is modified if maintenance is scheduled, etc.).
Regarding claim 17, Veda in view of Mohagheghi teach the method of claim 16, and Veda does teach wherein the condition for an electrical machine is whether the electrical machine has started running ([0069] "In particular, the control unit may be configured to detect or determine when an electric machine has become operational, or will become operational. This may be based on sensor data ( e.g., generated by sensors operably associated with the electric machine), and/or on measurements of electrical signals present on grid supply lines connecting to the electric machine." It is known by sensors if a machine is operational. [0006] "Indeed, with many of the loads on the distribution system being large motor loads, there are often large inrush currents during startup. In addition to large load swings, these loads can create large step changes when they are turned off or on." It is also known that startup can cause large current spikes, and it is desirable to keep power use below a threshold ([0066]).  It is therefore beneficial to manage the power demand such that a spike caused by a machine startup does not exceed the threshold.). Veda does not explicitly teach such that if the electrical machine has started running, it is accorded a higher priority level than if the electrical machine has not started running.
Mohagheghi does teach such that if the electrical machine has started running, it is accorded a higher priority level than if the electrical machine has not started running (pg. 55 col. 1 ¶ 2 "The system proposed will investigate the various operational constraints of the industrial process as well as the interrelations of the workstations to one another to determine whether there are loads/workstations within the plant that could potentially be curtailed. This information can then be used by the operator or any other DR client to make a comply/opt out decision during a utility-initiated DR event." Priority can be set or changed by a variety of factors with the goal of reducing power demand to the most profitable level. As shown by Veda, startup can cause large current spikes [0006], and it is desirable to keep power use below a threshold [0066].  In order to avoid a large current spike at startup which may exceed the threshold power, it would be obvious to prioritize a machine that is already running over one that is not running, thereby avoiding an unnecessary startup current spike.).
Regarding independent claim 19, Veda teaches a system for centrally controlling power usage in a mining environment, comprising a non-transitory computer-readable medium containing instructions that, when executed by a processor, cause the processor to execute instructions for centrally controlling power usage in a mining environment by: ([0002] "Other embodiments relate to control systems fir power distribution grids, especially local power distribution grids such as in a mine or manufacturing facility." [Title] "System")") receiving a request to run a first electrical machine during a time period to perform one or more mining operations in the mining environment ([0008] Scheduling the power draw from machines is requesting to run the machines during the scheduled period.); identifying a set of one or more other electrical machines scheduled or anticipated to also run during the same time period; accessing a power demand database to identify power requirements for the first electrical machine and the set of other electrical machines; determining a predicted power usage for the time period based on the power requirements for the first electrical machine and the set of other electrical machines ([0008] "The control signals are generated based at least in part on a load cycle profile of one or more electric machines (e.g., loads other than the charging stations) electrically coupled to the power distribution grid. The load cycle profile may include information of one or more times (e.g., time periods, or time of day) when the electric machines are scheduled to draw electrical power from the power distribution grid, and the expected or designated magnitude(s) of the electrical power to be drawn at those times. Alternatively or additionally, the load cycle profile may include information of how much power the one or more electric machines are expected to draw from the power distribution grid when the one or more electric machines are operational."); comparing the predicted power usage with a threshold power usage for the mining environment, the threshold power usage corresponding with a maximum desired power usage during the time period ([0066] "(It may be the case, for example, that the control unit controls the charging stations to transfer power to the power distribution grid only for power draw transients that exceed a designated threshold, and not for steady state operations that can be stably accommodated by the power supply.)"); and using a power supply controller to restrict power to one or more electrical machines in the mining environment to prevent an actual power usage in the mining environment from exceeding the threshold power usage during the time period ([0066] "For example, for a given time of day and expected power magnitude and duration, the control unit may generate the control signals to control the charging stations, ahead of the time, to suspend electric vehicle charging operations (including possibly controlling or scheduling the vehicles not to detach from the charging stations) and, at the given time of day, commence with transferring power to the grid for all or part of the duration."). Veda does not explicitly teach restricting power to one or more lower-priority electrical machine and if the predicted power usage exceeds the threshold power usage: accessing a priority database to compare priorities for the first electrical machine and the set of other electrical machines;
Mohagheghi does teach restricting power to one or more lower-priority electrical machines (pg. 61 col. 1 ¶ 3 "Starting from the top-priority workstations provided in Table 6, the financial evaluation module in Figure 3 can determine the amount of load reduction achieved and the revenue lost if the recommended workstations are shut down sequentially and compare it with the DR incentives (or the possible penalties).") and if the predicted power usage exceeds the threshold power usage: accessing a priority database to compare priorities for the first electrical machine and the set of other electrical machines (pg. 57 col. 2 ¶ 2 "The DR module determines a list of candidate loads that can be reduced or shut down. The output of this module is based on a ranking analysis of the workstations subject to operational constraints of the plant.").
Veda and Mohagheghi are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda and Mohagheghi before him or her, to modify Veda to include power priority as taught by Mohagheghi.
The suggestion/motivation for doing so would have been Mohagheghi pg. 54 col. 1 ¶ 2 "Successful deployment of a DR program can lead to substantial financial benefits. A 2006 study requested by the U.S. Federal Energy Regulatory Commission reported that a moderate amount of DR could have saved about US$7.5 billion annually by 2010 [3]. These benefits can be extended to both the utility and customers, which is why DR is becoming an integral part of the smart grid paradigm." DR is demand reduction.
Regarding claim 20, Veda in view of Mohagheghi teach the system of claim 19, and Veda teaches determining whether the condition is satisfied depends at least in part on readings from a sensor in the mining environment ([0020] "That is, even if a machine has an unknown or random duty cycle, the control unit will know from the load cycle profile how much power is expected to be drawn when the machine is operational (i.e., expected power draw as a function of operating time), allowing the control unit to react accordingly responsive to detecting that the machine has become or will become operational, or receiving information (e.g., from a sensor) of the same."), the sensor identifying one or more from a group consisting of occupancy, equipment location, and whether a particular machine is running (Under broadest reasonable interpretation, only one of the listed alternatives must be taught to fully teach the claim. “whether a particular machine is running” is taught by [0020] "That is, even if a machine has an unknown or random duty cycle, the control unit will know from the load cycle profile how much power is expected to be drawn when the machine is operational (i.e., expected power draw as a function of operating time), allowing the control unit to react accordingly responsive to detecting that the machine has become or will become operational, or receiving information (e.g., from a sensor) of the same."). Veda does not explicitly teach in the priority database, precedence to be accorded to one or more electrical machines is conditional, such that an electrical machine is accorded a first priority level if a condition is satisfied, and a second priority level that is lower than the first priority level if the condition is not satisfied;
Mohagheghi does teach in the priority database, precedence to be accorded to one or more electrical machines is conditional, such that an electrical machine is accorded a first priority level if a condition is satisfied, and a second priority level that is lower than the first priority level if the condition is not satisfied (pg. 58 col. 1 ¶ 5 "The real-time ranking modification (RTRM ) module updates the rankings determined at the ORA based on the information on maintenance scheduling, crew management, and other daily production requirements. This module is expected to receive updated information on a regular basis; therefore, it can reflect the latest operational requirements of the plant. The following submodules exist within the RTRM : maintenance scheduling, crew schedule, inventory analysis, daily production requirements." The ranking is modified if maintenance is scheduled, etc.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Veda in view of Mohagheghi as applied above, further in view of Eriksen et al. (US 20220209821 A1).
Regarding claim 12, Veda in view of Mohagheghi teach the method of claim 11, but do not explicitly teach wherein power is not restricted to an electrical machine if restricting power to the electrical machine would violate a safety protocol for the mining environment.
Erikson does teach wherein power is not restricted to an electrical machine if restricting power to the electrical machine would violate a safety protocol for the mining environment ([0386] "Accordingly, data base information may provide either a specific shut down sequence due to an electrical fault, or the circuit load balancing and/or prioritizing can take place if there is an overload. In the data base for example with medical equipment one can have a priority sequence for certain equipment over others which are not as dangerous to shut off, or for a limited time, etc. ").
Veda, Mohagheghi, and Erikson are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda, Mohagheghi, and Erikson before him or her, to modify Veda and Mohagheghi to include safety restrictions as taught by Erikson.
The suggestion/motivation for doing so would have been Erikson [0386] "The disclosure herein can also be applied to load leveling and peak shaving applications. Upon detection of a fault, at step 3658 a message can be sent to a display screen or gateway."
 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Veda in view of Tojima et al. (US 20140032006 A1).
Regarding claim 13, Veda teaches the method of claim 1, but does not explicitly teach wherein the one or more electrical machines to be restricted are selected based on at least one of: a region of the mining environment in which the electrical machine operates; and a material mined by the electric machine.
Tojima does teach wherein the one or more electrical machines to be restricted are selected based on at least one of: a region of the mining environment in which the electrical machine operates ([0072] The priority is set based on the location of the vehicle, whether it is on the ascent or not. [0077] "The electric power control unit 10A then controls the electric power allocation individually for the operating vehicles 6 based on the determined priority levels."); and a material mined by the electric machine ([0071] If the mining vehicle is loaded with load L, the priority of the vehicle is higher. [0077] "The electric power control unit 10A then controls the electric power allocation individually for the operating vehicles 6 based on the determined priority levels.").
Veda and Tojima are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda and Tojima before him or her, to modify Veda to include priority based on location and material as taught by Tojima.
The suggestion/motivation for doing so would have been Tojima [0009] "According to the present invention, the electric power control unit reduces at least one of the power consumption of the machines, the power consumption of the ascending vehicles, and the power consumption of the descending vehicles in order of lower priority levels."
 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Veda in view of Mohagheghi as applied above, further in view of Tojima et al. (US 20140032006 A1).
Regarding claim 18, Veda in view of Mohagheghi teach the method of claim 16, but do not teach wherein the condition for an electrical machine is whether a predetermined material is to be mined, such that if the predetermined material is to be mined, the electrical machine is accorded a higher priority level than if the predetermined material is not to be mined.
Tojima does teach wherein the condition for an electrical machine is whether a predetermined material is to be mined, such that if the predetermined material is to be mined, the electrical machine is accorded a higher priority level than if the predetermined material is not to be mined ([0071] If the mining vehicle is loaded with load L, the priority of the vehicle is higher. [0077] "The electric power control unit 10A then controls the electric power allocation individually for the operating vehicles 6 based on the determined priority levels.").
Veda, Mohagheghi, and Tojima are analogous because they are from the “same field of endeavor” power management.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Veda, Mohagheghi, and Tojima before him or her, to modify Veda and Mohagheghi to include priority based on location and material as taught by Tojima.
The suggestion/motivation for doing so would have been Tojima [0009] "According to the present invention, the electric power control unit reduces at least one of the power consumption of the machines, the power consumption of the ascending vehicles, and the power consumption of the descending vehicles in order of lower priority levels."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: El-Metwally et al. “Priority Ranking of Industrial Loads and Application of Demand Side Management Technique” THE ELEVENTH INTERNATIONAL MIDDLE EAST POWER SYSTEMS CONFERENCE (MEPCON'2006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148